OPINION — AG — **** REDISTRICTING — COUNTY COMMISSIONERS — APPEAL **** A REDISTRICTING ORDER ISSUED PURSUANT TO RESOLUTION DULY ADOPTED BY A BOARD OF COUNTY COMMISSIONERS, WHICH ACTION WAS NOT APPEALED FROM TO THE DISTRICT COURT PURSUANT TO 19 O.S. 1961 431 [19-431], ET SEQ., IS A VALID AND SUBSISTING ORDER, PARTICULARLY WHEN THE ORDER HAS BEEN APPROVED, CONFIRMED AND RATIFIED BY THE DISTRICT COURT, EVEN THOUGH THE COURT'S ACTION IS THE SUBJECT OF A PETITION IN ERROR TO THE OKLAHOMA SUPREME COURT, BUT NO SUPERSEDEAS OR STAY ORDER HAS BEEN REQUESTED, FILED OR ENTERED IN THE PROCEEDINGS. ACCORDINGLY, THE COUNTY ELECTION BOARD SHALL ACCEPT FILINGS FOR THE OFFICE OF COMMISSIONERS FOR THE NEWLY CREATED ON JULY 6-8, 1970. THE PRIMARY AND GENERAL ELECTIONS, IF THE SAME ARE REQUIRED TO BE HELD BY THE FILING MADE, SHALL LIKEWISE BE CONDUCTED IN THE NEWLY CREATED DISTRICTS. CITE: 19 O.S. 1951 434 [19-434], 19 O.S. 1961 321 [19-321] (CARL G. ENGLING)